Title: To Thomas Jefferson from James Magoffin, 23 March 1801
From: Magoffin, James
To: Jefferson, Thomas



Honoured Sir,
Philada. March 23d: 1801—

Having once had the pleasure (in company with Mr. Fleming) of hearing you speak favourably of Chipmans Principles of Goverment—at the same time signify your desire to be in possession of it—I beg Sir you’ll accept of the inclosed Copy being one of six presented me by a friend in Boston—From your remarks on the work  I felt a more than common desire to give it an attentive perusal and must confess I became involuntarily struck with a peculiar boldness of Investigation—an ardent attempt to examine first principles with Candour & Impartiality which accompany and I think is inseperable from true Genius—and which undoubtedly does honor to the Writer—For but a small knowledge of the progress of Science will serve to convince a candid mind—that nothing tends more to retard the progress of Truth than that disposition so prevalent in the mass of Mankind to receive principles at second hand—especially if sanction’d by a name possessing Celebrity or glossed over with a more than common degree of plausability—The most absurd prejudices increase and become venerable by age—Antiquity seems as it were to consecrate Error—and men choose rather to follow the beaten paths that reason & Humanity on a deliberate examination would explode than wade through a deliberate research or what some has called the drudgery of Investigation—For my pa[rt] Sir I cannot help feeling a degree of esteem for a man who even dares at attempting to shake popular opinions—Should this small Treatise have the effect of tempting men to think more for themselves it would be desirable—For Truth only demands a candid search & seldom fails to reward our labours—
Those with a variety of other reasons have induced a few of us to get the work reprinted and give it Circulation through this State—as it appears unknown—Whatever may in the least tend to disseminate the remaining films of prejudice & Error—give energy to and accelerate the reign of those Sentiments & principles which have for their Basis, Justice, Humanity, & universal Benovelence, with a true knowledge of the most Sacred rights of Men—whatever may have the happy, the desirable tendency of spreading and causing those Sentiments to become as universal as the Scale of Human Beings must inevitably draw forth the energy and exertion of every Virtuous mind—Excuse Sir the liberty of those few thoughts, probably straind by the premature effusions of inexperienced youth—It no doubt will be agreable to hear that the prosperity of this City appears to revive—I just mention the Circumstance of every Shipyard in this City being engaged for one or two Ships this approaching Spring—which principally takes its rise from the prevailing hopes of a Speedy & permanent understanding being establish’d between this Country & France—Permit me Sir to add mine to the ardent wishes of your Country for your personal Health & Happiness & beleive me to be with every Sentiment of Esteem
Your mo: obedt. Servt.

James Magoffin

 